DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I (claims 1-9 and drawn to “A method for gear cutting a workpiece”) and of Species i (the species of Figures 2 and 4) in the reply filed on 1/11/2021 was previously acknowledged.  
Claims 9-16 were previously withdrawn (and still are) from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/11/2021.

Claim Objections
Claim 1 is objected to because of the following informalities:  On line 10 of the claim, “to be produced” should be inserted after “the target contour”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  On each of lines 2, 3, and 5 of the claim, “the tooth flanks” should be changed to “the plurality of tooth flanks”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeller (U.S. PG Publication No. 2016/0089737 A1).
Please note that Zeller was cited on the PTO-892 mailed on 3/2/2021.
Claim 1:  Figure 1 of Zeller shows a machine tool (1) in the form of a gear cutting machine, said machine tool (1) having a workpiece holder (55) that is drivable about an axis of rotation (C1) and a tool holder (36) that is drivable about an axis of rotation (C5) by a chamfering spindle (34).  Please note that the tool holder (36) and the chamfering spindle (34) can best be seen in Figure 4.  Zeller further discloses a method for gear cutting a workpiece (10) with the machine tool (1).  
	Regarding the method, it comprises gear cutting the workpiece using a tool (35) having a circular cylindrical shell surface.  Also, as broadly claimed, the tool (35) is arranged perpendicular to an axis of rotation of the workpiece (10).  When the tool (35) is oriented as it is in Figure 4 of Zeller, said tool (35) has a cross-section that extends in a horizontal plane.  Noting that said horizontal plane is arranged perpendicular to the axis of rotation of the workpiece (10), it follows that the cross-section of the tool (35) that extends in the horizontal plane is arranged perpendicular to the axis of rotation of the workpiece (10).  Thus, in this way, the tool (35) is arranged perpendicular to an axis of rotation of the workpiece (10).  Additionally/Alternatively, it is noted that the tool (35) can be rotated about the A3 axis (please see Figure 4) such that the tool’s (35) axis of rotation extends perpendicular to the axis of rotation of the workpiece (10).  Therefore, in this way, the tool (35) is able to be arranged perpendicular to the axis of rotation of the workpiece (10).  
In executing the method, the tool (35) is moved along a first linear axis (X3), which extends perpendicular to the axis of rotation (C1) of the workpiece (10).  Moreover, the 
	Zeller’s method comprises then machining the workpiece (10) by moving the tool’s (35) shell surface along a width of one of a plurality of tooth flanks of the workpiece (10), in a direction that is parallel to the axis of rotation of the workpiece (10), and tangentially to the target contour to be produced.  This is because Zeller further discloses guiding at least one machining stroke of the tool (35) along one of the plurality of tooth flanks of the workpiece (10) in a workpiece width direction, the workpiece width direction corresponding to the direction in which the workpiece (10) extends in the vertical direction (Z1).  (See Figures 1 and 4 for the vertical direction (Z1)).  That is to say that Zeller discloses guiding at least one machining stroke of the tool (35) along one of a plurality of tooth flanks of the workpiece (10) in a direction which is parallel to the axis of rotation (C1) of the workpiece (10).  (Please note that machining of the 

Claim 2:  According to Zeller, the tool (35) follows a given tooth edge contour such that it (35) is moved along the first linear axis (X3) radially in the direction of the tooth height while the workpiece (10) rotates about its axis of rotation (C1) [paragraph 0048].  Next, it is noted that each tooth flank of the workpiece (10) is machined during a respective machining stroke.  Please note that these respective machining strokes alternate such that one machining stroke is radially in the direction of the tooth height (along the first linear axis X3) toward the axis of rotation (C1) of the workpiece (10), and the next machining stroke is radially in the direction of the tooth height (along the first linear axis X3) away from the axis of rotation (C1) of the workpiece (10).  Due to the alternating nature of these plurality of machining strokes, which are provided for by moving the tool (35) along the first linear axis (X3) while the workpiece (10) rotates about its axis of rotation (C1), the beginning points for two consecutive machining strokes of the plurality of machining strokes are offset from one another in the direction of the tooth height of the tooth flanks.  As such, Zeller provides disclosure upon the machining of the tooth profile of the workpiece (10) being effected in a plurality of machining strokes that are 
	Zeller further comprises guiding at least one machining stroke of the tool (35) along the tooth flanks in a workpiece width direction, the workpiece width direction corresponding to the direction in which the workpiece (10) extends in the vertical direction (Z1) (please see each of Figures 1 and 4).  Examiner reiterates that the thickness of the workpiece (10) extends in the vertical direction (Z1)/workpiece width direction when said workpiece (10) is clamped in the workpiece holder 55.  Note that guiding at least one machining stroke of the tool (35) along the tooth flanks in the workpiece width direction takes place when end faces in the region of the gear teeth are formed as shown in Figures 5B to 5E, and a controlled vertical movement needs to be additionally carried out in the vertical direction (Z1)/workpiece width direction [paragraph 0048]. 

Claim 3:  At the very least, claim 3 is satisfied because the tangential alignment of the tool (35) is unchanged during gear cutting for at least two machining strokes, and because, when aligned as in Figure 4, the axis of rotation (C5) of the tool (35) is perpendicular to the first linear axis (X3).  

Claim 4:  According to Zeller, the disclosed method can be used with involute gear teeth [paragraph 0022].  Based on the foregoing, when the method is used with involute gear teeth, the method further comprises “producing tooth flanks of an involute toothing,” that is to say producing a finished tool flank that is deburred and chamfered, using a traversing movement of the tool (35) and a rotary movement of the workpiece (10) about its axis of rotation (C1).  

Claim 5:  Zeller discloses the method being able to be used for chamfering and deburring large gear tooth [paragraph 0013].  Note that Zeller advises that large gear teeth correspond to a workpiece having a diameter of 1,000 – 16,000 mm [paragraph 0005].  As such, disclosure is provided on machining a toothing with a diameter greater than 500 mm. 

Claim 6:  At the very least, claim 6 is satisfied because during the gear cutting operation, the axis of rotation (C1) of the workpiece is aligned parallel to a second linear axis (Z1).  This is evident in at least Figure 1.  

Claim 7:  The method of Zeller further comprises machining a left flank of the workpiece (10) using the tool (35) arranged on the first linear axis (X3) in a first area of linear positions, the first area of linear positions being disposed adjacent the bottom land between gear teeth.  This is evident in Figure 5 of Zeller, noting that the left flank of the gear tooth that the tool (35) is currently machining has already been deburred and chamfered, and in order to have deburred and chamfered the left flank, the tool (35) would have had to have been moved from the first area of linear positions adjacent the bottom land and away from the axis of rotation (C1) of the workpiece (10) along the first linear axis (X3).  

Lastly, as broadly claimed, noting that claim 7 does not limit as to how or in what way the first and second areas extend in their expansion, the first and second areas of linear positions of Zeller may be laid out so as to extend in a manner such that there is up to 50% overlap with their respective expansions.  An example of the first and second area with less than 50% of their respective expansions is shown below.

    PNG
    media_image1.png
    782
    782
    media_image1.png
    Greyscale

Claim 8:  During the gear cutting operation, the same tool (35) is used, for example, for machining a left tooth flank and a right tooth flank of the workpiece (10).  

Response to Arguments
Applicant's arguments filed 6/2/2021 have been fully considered but they are not persuasive. 
With respect to claim 1 and Zeller, Applicant argues the following:
Zeller discloses machining using a cutter 35 arranged parallel to the axis of rotation of workpiece 10. The machining is carried out by moving cutter 35 along an X1 axis perpendicular to the axis of rotation of the workpiece and rotating the workpiece.

In contrast to Zeller, the tool 21 of the present application is arranged perpendicular to the axis of rotation of the workpiece and is moved on the X1, Y1, and Z1 axis into the spaces between tooth flanks 13, as depicted in Applicant’s FIGS. 1 and 2.

Furthermore, claim 1 recites “gear cutting the workpiece using a tool with a circular cylindrical shell surface and the tool arranged perpendicular to an axis of rotation of the workpiece.” Zeller discloses a tool arranged parallel to the axis of rotation of the workpiece.  Therefore, Zeller does not disclose the recited elements of claim 1 because Zeller does not disclose a tool arranged perpendicular to an axis of rotation of the workpiece.


	Applicant’s argument has been considered, but is not persuasive.  With respect to Zeller, the tool (35) is arranged perpendicular to an axis of rotation of the workpiece (10).  When the tool (35) is oriented as it is in Figure 4 of Zeller, said tool (35) has a cross-section that extends in a horizontal plane.  Noting that said horizontal plane is arranged perpendicular to the axis of rotation of the workpiece (10), it follows that the cross-section of the tool (35) that extends in the horizontal plane is arranged perpendicular to the axis of rotation of the workpiece (10).  Thus, in this way, the tool (35) is arranged perpendicular to an axis of rotation of the workpiece (10).  Please note that the limitation of claim 1 corresponding to, “the tool arranged perpendicular to an axis of rotation of the workpiece” is broadly set forth, and doesn’t Additionally/Alternatively, it is noted that the tool (35) can be rotated about the A3 axis (please see Figure 4) such that the tool’s (35) axis of rotation extends perpendicular to the axis of rotation of the workpiece (10).  Therefore, in this way, the tool (35) is able to be arranged perpendicular to an axis of rotation of the workpiece (10).  
	As such, Zeller does indeed disclose the tool (35) being arranged perpendicular to the axis of rotation of the workpiece.

With respect to claim 1 and Zeller, Applicant also argues the following:
As shown above, Zeller discloses using a cutter 35 arranged parallel to the axis of rotation of workpiece 10. Zeller discloses machining an axial end of a workpiece moving the cutter 35 along the X1 axis perpendicular to the axis of rotation of the workpiece, as shown in FIG. 4 of Zeller, reproduced above. In contrast to Zeller, claim 1 recites “machining the workpiece by moving the shell surface along a width of one of a plurality of tooth flanks of the workpiece, in a direction parallel to the axis of rotation of the workpiece.” Therefore, Zeller does not disclose the recited elements of claim 1 because Zeller does not disclose at least a machining stroke along a width of a tooth flank parallel to the axis of rotation of the workpiece.

Applicant’s argument has been considered, but is not persuasive.  This is because Zeller provides disclosure upon guiding at least one machining stroke of the tool (35) (and by extension its shell surface) along one of the plurality of tooth flanks of the workpiece (10) in a workpiece width direction, which corresponds to the direction in which the workpiece (10) extends in the vertical direction (Z1).  (See Figures 1 and 4 for the vertical direction (Z1)).  That is to say that Zeller discloses guiding at least one machining stroke of the tool (35) along the one of a plurality of tooth flanks of the workpiece (10) in a direction that is parallel to the axis of rotation (C1) of the workpiece (10).  For the sake of clarity it Examiner notes that the thickness of the workpiece (10) extends in the vertical direction (Z1)/workpiece width direction when the workpiece (10) is clamped in the workpiece holder (55).  Be advised that guiding at 
	As such, Zeller does indeed disclose at least a machining stroke along a width of a tooth flank parallel to the axis of rotation of the workpiece.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098.  The examiner can normally be reached on Monday - Friday 8:30 AM- 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722